Exhibit 10.2

PLEDGE AGREEMENT

THIS PLEDGE AGREEMENT (“Agreement”) dated March 7, 2008, is made and executed
between Brooke Credit Corporation, a Delaware corporation (“Borrower”) and FIRST
STATE BANK, Gothenburg, Nebraska (“Bank”). Borrower and Bank are parties to that
Credit Agreement dated as of March 7, 2008 (the “Credit Agreement”). This
Agreement is one of the Collateral Documents referred to therein. Capitalized
terms used herein and not otherwise defined shall have the meanings given to
them in the Credit Agreement.

1. Pledge and Grant of Security Interest. For valuable consideration, Borrower
pledges and assigns to Bank, and grants to Bank a security interest in, the
Collateral to secure the Obligations and the payment and performance of all
obligations of Borrower under the Credit Agreement and the other Loan Documents.
This is a continuing pledge agreement and will continue in effect even though
all or any part of the Obligations is paid in full and even though for a period
of time the Borrower may not be indebted to Bank.

2. Collateral. The word “Collateral” as used in this Agreement means all of
Borrower’s right, title and interest in and to the following described property,
now owned or hereafter acquired, together with any and all present and future
additions thereto, substitutions therefor, and replacements thereof, whether now
existing or hereafter arising, and wherever located, together with any and all
present and future certificates and/or instruments evidencing any and further
together with all Income and Proceeds as described herein:

(A) Borrower’s membership (or other ownership interest, herein referred to as
the “Membership Interests”) in each of the following entities (the “Pledged
Securitization Entities”):

Brooke Securitization Company 2006-1, LLC, a Delaware limited liability company

Brooke Warehouse Funding, LLC, a Delaware limited liability company; and

(B) all present and future income, proceeds, earnings, increases, and
substitutions from or for the Collateral of every kind and nature, including
without limitation all payments, interest, profits, distributions, benefits,
rights, options, warrants, dividends, stock dividends, stock splits, stock
rights, regulatory dividends, subscriptions, monies, claims for money due and to
become due, proceeds of any insurance on the Collateral, shares of stock of
different par value or no par value issued in substitution or exchange for
shares included in the Collateral, and all other property Borrower is entitled
to receive an account of such Collateral, including accounts, documents,
instruments, chattel paper, and general intangibles (collectively, “Income and
Proceeds”).

3. Delivery of Certificates and Direction Letters. In connection with the
pledge, assignment and security interests granted herein, and without limitation
of the generality of the other provisions of this Agreement or any Loan
Document, Borrower agrees to deliver or cause to be delivered to Bank:

(A) binding and irrevocable direction letters among the securitization trustees,
Bank, Borrower and others, as the case may be, as may be necessary to direct
payments from the Pledged Securitization Entities, and related payments from the
Pledged Securitization Entities to Borrower (and any intermediate transfers, if
applicable), to be paid to the Borrower Account maintained with Bank; and

(B) originals of all certificates representing the Membership Interests in the
Pledged Securitization Entities.

4. Setoff. To the extent permitted by applicable law, Bank reserves the right of
setoff in all Borrower’s accounts with Bank (whether checking, savings, or some
other account). This includes all accounts Borrower holds jointly with someone
else and all accounts Borrower may open in the future. Borrower authorizes Bank
to the extent permitted by applicable law, to change or setoff all sums owing on
the Obligations against any and all such accounts.

5. Representations, Warranties and Agreements. Borrower represents and warrants
to and agrees with Bank that:

(A) Ownership. Borrower is the lawful owner of the Collateral free and clear of
all security interests, liens, encumbrances and claims of others except as
disclosed to and accepted by Bank in writing prior to execution of this
Agreement.



--------------------------------------------------------------------------------

(B) Right to Pledge. Borrower has the full right, power and authority to enter
into this Agreement and to pledge the Collateral.

(C) Authority; Binding Effect. Borrower has the full right, power and authority
to enter into this Agreement and to grant a security interest in the Collateral
to Bank. This Agreement is binding upon Borrower as well as Borrower’s
successors and assigns, and is legally enforceable in accordance with its terms.
The foregoing representations and warranties, and all other representations and
warranties contained in this Agreement are and shall be continuing in nature and
shall remain in full force and effect until such time as this Agreement is
terminated or cancelled as provided herein.

(D) No Further Assignment. Borrower has not, and shall not, sell, assign,
transfer, encumber or otherwise dispose of any of Borrower’s rights in the
Collateral except as provided in this Agreement.

(E) No Defaults. There are no defaults existing under the Collateral, and there
are no offsets or counterclaims to the same. Borrower will strictly and promptly
perform each of the terms, conditions, covenants and agreements, if any,
contained in the Collateral which are to be performed by Borrower.

(F) No Violation. The execution and delivery of this Agreement will not violate
any law or agreement governing Borrower or to which Borrower is a party, and its
certificate or articles of incorporation and bylaws do not prohibit any term or
condition of this Agreement.

(G) Financing Statements. Borrower authorizes Bank to file a UCC financing
statement, or alternatively, a copy of this Agreement to perfect Bank’s security
interest. At Bank’s request, Borrower additionally agrees to sign all other
documents that are necessary to perfect, protect, and continue Bank’s security
interest in the Property. Borrower will pay all filing fees, title transfer fees
and costs involved unless prohibited by law or unless Bank is required by law to
pay such fees and costs. Borrower irrevocably appoints Bank to execute documents
necessary to transfer title if there is a default. Bank may file a copy of this
Agreement as a financing statement. If Borrower changes Borrower’s name or
address, or the name or address of any person granting a security interest under
this Agreement changes, Borrower will promptly notify Bank of such change.

6. Bank’s Rights and Obligations With Respect to Collateral. Bank may hold the
Collateral until all Obligations has been paid and satisfied. Thereafter Bank
may deliver the Collateral to Borrower or to any other owner of the Collateral.
Bank shall have the following rights in addition to all other rights Bank may
have by law:

(A) Maintenance and Protection of Collateral. Bank may, but shall not be
obligated to, take such steps as it deems necessary or desirable to protect,
maintain, or care for the Collateral while in its possession under the terms of
Section 3 of this Agreement. Bank may charge Borrower for any cost incurred in
so doing. When applicable law provides more than one method of perfection of
Bank’s security interest, Bank may choose the method(s) to be used. If the
Collateral consists of stock, bonds or other investment property for which no
certificate has been issued, Borrower agrees, at Bank’s request, either to
request issuance of an appropriate certificate or to give instructions on Bank’s
forms to the issuer, transfer agent, mutual fund company, or broker, as the case
may be, to record on its books or records Bank’s security interest in the
Collateral. Borrower also agrees to execute any additional documents, including
but not limited to, a control agreement, necessary to perfect Bank’s security
interest as Bank may desire.

 

2



--------------------------------------------------------------------------------

(B) Income and Proceeds from the Collateral. Bank may receive all Income and
Proceeds and add it to the Collateral. Borrower agrees to deliver to Bank
immediately upon receipt, in the exact form received and without commingling
with other property, all Income and Proceeds from the Collateral which may be
received by, paid, or delivered to Borrower or for Borrower’s account, whether
as an addition to, in discharge of, in substitution of, or in exchange for any
of the Collateral.

(C) Application of Cash. At Bank’s option, Bank may apply any cash, whether
included in the Collateral or received as Income and Proceeds or through
liquidation, sale, or retirement, of the Collateral, to the satisfaction of the
Obligations or such portion thereof as Bank shall choose, whether or not
matured.

(D) All Collateral Secures Obligations. All Collateral shall be security for the
Obligations, whether the Collateral is located at one or more offices or
branches of Bank. This will be the case whether or not the office or branch
where Borrower obtained Borrower’s loan knows about the Collateral or relies
upon the Collateral as security.

(F) Collection of Collateral. Bank at Bank’s option may, but need not, collect
the Income and Proceeds directly from the obligors, subject to the terms of this
Agreement and the related Securitization Documents. Subject to the terms of this
Agreement and the related Securitization Documents, Borrower authorizes and
directs the obligors, if Bank decides to collect the Income and Proceeds, to pay
and deliver to Bank all Income and Proceeds from the Collateral and to accept
Bank’s receipt for the payments.

(G) Power of Attorney. Borrower irrevocably appoints Bank as Borrower’s
attorney-in-fact, with full power of substitution, (a) to demand, collect,
receive, receipt for, sue and recover all Income and Proceeds and other sums of
money and other property which may now or hereafter become due, owing or payable
from the obligors in accordance with the terms of the Collateral; (b) to
execute, sign and endorse any and all instruments, receipts, checks, drafts and
warrants issued in payment for the Collateral; (c) to settle or compromise any
and all claims arising under the Collateral, and in the place and stead of
Borrower, execute and deliver Borrower’s release and acquittance for Borrower;
(d) to file any claim or claims or to take any action or institute or take part
in any proceedings, either in Bank’s own name or in the name of Borrower, or
otherwise, which in the discretion of Bank may seem to be necessary or
advisable; and (e) to execute Borrower’s name and to deliver to the obligors on
Borrower’s behalf, at the time and in the manner specified by the Collateral,
any necessary instruments or documents.

(H) Perfection of Security Interest. Upon Bank’s request, Borrower will deliver
to Bank any and all of the documents evidencing or constituting the Collateral.
When applicable law provides more than one method of perfection of Bank’s
security interest, Bank may choose the method(s) to be used. Upon Bank’s
request, Borrower will sign and deliver any writings necessary to perfect Bank’s
security interest.

7. Bank Expenditures. If any action or proceeding is commenced that would
materially affect Bank’s interest in the Collateral or if Borrower fails to
comply with any provision of this Agreement or any Loan Documents, including but
not limited to Borrower’s failure to discharge or pay when due any amounts
Borrower is required to discharge or pay under this Agreement or any Loan
Documents, Bank on Borrower’s behalf may (but shall not be obligated to) take
any action that Bank deems appropriate, including but not limited to discharging
or paying all taxes, liens, security interests, encumbrances and other claims,
at any time levied or placed on the Collateral and paying all costs for
insuring, maintaining and preserving the Collateral. All such expenditures
incurred or paid by Bank for such purposes will then bear interest at the rate
charged under the Note from the date incurred or paid by Bank to the date of
repayment by Borrower. All such expenses will become a part of the Obligations
and, at Bank’s option, will (A) be payable on demand; (B) be added to the
balance of the Note and be apportioned among and be payable with any installment
payments to become due during either (1) the term of any applicable insurance
policy; or (2) the remaining term of the Note; or (C) be treated as a balloon
payment which will be due and payable at the Note’s maturity. The Agreement also
will secure payment of these amounts. Such right shall be in addition to all
other rights and remedies to which Bank may be entitled upon Default.

 

3



--------------------------------------------------------------------------------

8. Limitation of Obligations of Bank. Bank shall use ordinary reasonable care in
the physical preservation and custody of the Collateral in Bank’s possession,
but shall have no other obligation to protect the Collateral or its value. In
particular, but without limitation, Bank shall have no responsibility for
(A) any depreciation in value of the Collateral or for the collection or
protection of any Income and Proceeds from the Collateral, (B) preservation of
rights against parties to the Collateral or against third persons,
(C) ascertaining any maturities, calls, conversions, exchanges, offers, tenders,
or similar matters relating to any Collateral, or (D) informing Borrower about
any of the above, whether or not Bank has or is deemed to have knowledge of such
matters. Except as provided above, Bank shall have no liability for depreciation
or deterioration of the Collateral.

9. Default. Any Event of Default under the Credit Agreement shall constitute an
Event of Default under this Agreement.

10. Rights and Remedies. If an Event of Default occurs under this Agreement, at
any time thereafter, Bank shall have all rights of a secured party under the
Uniform Commercial Code, under the Credit Agreement, under this Agreement and
under the other Loan Documents and under other applicable Laws. In addition and
without limitation, Bank may exercise any one or more of the following rights
and remedies:

(A) Collect the Collateral. Collect any of the Collateral and, at Bank’s option
and to the extent permitted by applicable law, retain possession of the
Collateral which suing on the Obligations.

(C) Sell the Collateral. Subject to the terms of this Agreement, sell the
Collateral, at Bank’s discretion, as a unit or in parcels, at one or more public
or private sales. Unless the Collateral is perishable or threatens to decline
speedily in value or is of a type customarily sold on a recognized market, Bank
shall give or mail to Borrower, and other persons as required by law, notice at
least (10) days in advance of the time and place of any public sale, or of the
time after which any private sale may be made. However, no notice need be
provided to any person who, after an Event of Default occurs, enters into an
authenticates an agreement waiving that person’s right to notification of sale.
Borrower agrees that any requirement of reasonable notice as to Borrower is
satisfied if Bank mails notice by ordinary mail addressed to Borrower at the
last address Borrower has given Bank in writing. If a public sale is held, there
shall be sufficient compliance with all requirements of notice to the public in
a single publication in any newspaper of general circulation in the county where
the Collateral is located, setting for the time and place of sale and a brief
description of the property to be sold. Bank may be a purchaser at any public
sale.

(D) Sell Securities. Sell any securities included in the Collateral in a manner
consistent with applicable federal and state securities laws. If, because of
restrictions under such laws, Bank is unable, or believes Bank is unable, to
sell the securities in an open market transaction, Borrower agrees that Bank
will have no obligation to delay sale until the securities can be registered.
Then Bank may make a private sale to one or more persons or to a restricted
group of persons, even though such sale may result in a price that is less
favorable than might be obtained in an open market transaction. Such a sale will
be considered commercially reasonable. If any securities held as Collateral are
“restricted securities” as defined in the Rules of the Securities and Exchange
Commission (such as Regulation D or Rule 144) or the rules of state securities
departments under state “Blue Sky” laws, or if Borrower or any other owner of
the Collateral is an affiliate of the issuer of the securities, Borrower agrees
that neither Borrower, nor any member of Borrower’s family, nor any other person
signing this Agreement will sell or dispose of any securities of such issuer
without obtaining Bank’s prior written consent.

(E) Rights and Remedies with Respect to Investment Property, Financial Assets
and Related Collateral. In addition to other rights and remedies granted under
this Agreement and under applicable law, Bank may exercise any or all of the
following rights and remedies: (1) register with any issuer or broker or other
securities intermediary any of the Collateral consisting of investment property
or financial assets (collectively herein, “investment property”) in Bank’s sole
name or in the name of

 

4



--------------------------------------------------------------------------------

Bank’s broker, agent or nominee; (2) cause any issuer , broker, or other
securities intermediary to deliver to Bank any of the Collateral consisting of
securities, or investment property capable of being delivered; (3) enter into a
control agreement or power of attorney with any issuer or securities
intermediary with respect to any Collateral consisting of investment property,
on such terms as Bank may deem appropriate, in its sole discretion, including
without limitation, an agreement granting to Bank any of the rights provided
hereunder without further notice to or consent by Borrower; (4) execute any such
control agreement on Borrower’s behalf and in Borrower’s name, and hereby
irrevocably appoints Bank as agent and attorney-in-fact, coupled with an
interest, for the purpose of executing such control agreement on Borrower’s
behalf; (5) exercise any and all rights of Bank under any such control agreement
or power of attorney; (6) exercise any voting, conversion, registration,
purchase, option, or other rights with respect to any Collateral; (7) collect,
with or without legal action, and issue receipts concerning any notes, checks,
drafts, remittances or distributions that are paid or payable with respect to
any Collateral consisting of investment property. Any control agreement entered
with respect to any investment property shall contain the following provisions,
at Bank’s discretion. Bank shall be authorized to instruct the issuer, broker or
other securities intermediary to take or to refrain from taking such actions
with respect to the investment property as Bank may instruct, without further
notice to or consent by Borrower. Such actions may include without limitation
the issuance of entitlement orders, accounts instructions, general trading or
buy or sell orders, transfer and redemption order, and stop loss orders. Bank
shall be further entitled to instruct the issuer, broker or securities
intermediary to sell or to liquidate any investment property, or to pay the cash
surrender or account termination value with respect to any and all investment
property, and to deliver all such payments and liquidation proceeds to Bank. Any
such control agreement shall contain such authorization as are necessary to
place Bank in “control” of such investment collateral, as contemplated under the
provisions of the Uniform Commercial Code, and shall fully authorize Bank to
issue “entitlement order” concerning the transfer, redemption, liquidation or
disposition of investment collateral, in conformance with the provisions of the
Uniform Commercial Code.

(F) Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.

(G) Transfer Title. Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, Borrower irrevocably appoints Bank as Borrower’s
attorney-in-fact to execute endorsements, assignments and instruments in the
name of Borrower and each of them (if more than one) as shall be necessary or
reasonable.

(H) Other Rights and Remedies. Have and exercise any or all of the rights and
remedies of a secured creditor under the provisions of the Uniform Commercial
Code, at law, in equity, or otherwise.

(I) Application of Proceeds. Apply any cash which is part of the Collateral, or
which is received from the collection or sale of the Collateral, to
reimbursement of any expenses, including any costs for registration of
securities, commissions incurred in connection with sale, attorneys’ fees and
court costs, whether or not there is a lawsuit and including any fees on appeal,
incurred by Bank in connection with the collection and sale of such Collateral
and to the payment of the Obligations of Borrower to Bank, with any excess funds
to be paid to Borrower as the interests of Borrower may appear. Borrower agrees,
to the extent permitted by law, to pay any deficiency after application of the
proceeds of the Collateral to the Obligations.

(J) Election of Remedies. Except as may be prohibited by applicable law, all of
Bank’s rights and remedies, whether evidenced by this Agreement, the Loan
Documents, or by any other writing, shall be cumulative and may be exercised
singularly or concurrently. Election by Bank to pursue any remedy shall not
exclude pursuit of any other remedy, and an election to make expenditures or
take action to perform an obligation of Borrower under this Agreement, after
Borrower’s failure to perform, shall not affect Bank’s right to declare a
default and exercise its remedies.

11. Bank Restrictions. Notwithstanding anything to the contrary in the
Agreement, the Credit Agreement or any other Loan Document, Bank hereby agrees
that it shall not:

(A) institute or join any other person or entity (collectively, a “Person”) in
instituting against the Pledged Securitization Entities any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding or other
proceedings under any federal or state bankruptcy or similar law,

 

5



--------------------------------------------------------------------------------

(B) foreclose on any of the Membership Interests,

(C) contest or challenge, or join any other Person in contesting or challenging,
the transfers of assets (the “Securitization Assets”) from Borrower to Pledged
Securitization Entity contemplated by that certain Sale and Servicing Agreement,
dated as of July 1, 2006, among Borrower, Pledged Securitization Entity and
Textron Business Services, Inc. (the “Sale and Servicing Agreement”), the Loan
Documents (as defined in the Sale and Servicing Agreement) or any other
documents or instruments related thereto, whether on the grounds that such
transfers were disguised financings, preferential transfers, fraudulent
conveyances or otherwise or a transfer other than a “true sale” or a “true
contribution”,

(D) contest or challenge, or join any other Person in contesting or challenging,
the validity, enforceability, priority or perfection of the interest of any
Securitization Asset or the validity, enforceability, priority or perfection of
the interest of any assignee of the Securitization Assets in any of the
Securitization Assets,

(E) (i) assert that any Person and Pledged Securitization Entity should be
substantively consolidated or that Pledged Securitization Entity is not or was
not a limited liability company separate and distinct from Borrower or any other
Person, or (ii) challenge the valuation of any Securitization Assets,

(F) transfer any of the Membership Interests or any interest therein to any
Person, unless such assignee of such interest agrees in writing to be bound by
the terms of this Agreement, or assume ownership of the Membership Interests,

(G) exercise any voting rights under Pledged Securitization Entity’s Limited
Liability Company Agreement,

(H) attempt to prohibit or restrict any sale or other transfer of the
Securitization Assets or interfere in any manner with the transactions
contemplated under the Sale and Servicing Agreement, the Loan Documents (as
defined in the Sale and Servicing Agreement) or any other documents or
instruments related thereto, or

(I) alter or cause the alteration of the independent director provisions of
Pledged Securitization Entity’s Limited Liability Company Agreement or attempt
to remove or replace any serving independent director,

in any case, until one year and one day after the date on which all amounts
payable to the Noteholders (as defined in the Sale and Servicing Agreement)
pursuant to the Indenture and the other Loan Documents (each, as defined in the
Sale and Servicing Agreement) or any other documents or instruments related
thereto have been paid in full. The agreements and restrictions contained in
this section entitled “Bank Restrictions” (collectively, the “Bank
Restrictions”) will survive the termination of this Agreement, the Credit
Agreement or any documents related hereto or thereto. Bank also hereby
acknowledges and agrees that neither Pledged Securitization Entity nor the
Trustee (as defined in the Sale and Servicing Agreement) has a fiduciary duty to
Bank based on the pledge of the Membership Interests under this Agreement.
Notwithstanding anything to the contrary contained herein, Bank shall have the
right, subject to the Uniform Commercial Code and all other applicable laws, to
exercise all rights, remedies and privileges of an assignee of, and holder of a
security interest covering, all rights and claims to dividends, distributions,
profits, return of capital, repayment of debt, or payments of any kind or nature
payable to Borrower as a member of Pledged Securitization Entity pursuant to the
Pledged Securitization Entity’s Limited Liability Company Agreement
(collectively, “Distributions”), including Bank’s rights pursuant to the
direction letter from Borrower to Pledged Securitization Entity and the related

 

6



--------------------------------------------------------------------------------

withdrawal authorization letter, to transfer all Distributions from Pledged
Securitization Entity’s deposit account maintained with Bank (whether prior to
or following an Event of Default). No amendment of the Bank Restrictions shall
be effective unless the parties hereto receive the prior written consent of the
Trustee. The Trustee, on behalf of the Noteholders, is an express third party
beneficiary of the Bank Restrictions. Bank Restrictions shall become effective
when this Agreement is executed and delivered by each of the parties hereto and
will thereafter be binding upon and inure to the benefit of the Trustee and the
Noteholders and each of their respective successors and assigns.

11. Miscellaneous.

(A) Amendments. This Agreement, together with any Loan Documents, constitutes
the entire understanding and agreement of the parties as to the matters set
forth in this Agreement. No alteration of or amendment to this Agreement shall
be effective unless given in writing and signed by the party or parties sought
to be charged or bound by the alteration or amendment.

(B) Attorneys’ Fees; Expenses. Bank may hire or pay someone else to help enforce
this Agreement, and Borrower shall pay the costs and expenses of such
enforcement. Costs and expenses include all reasonable costs incurred in the
collection of the Obligations, including but not limited to, court costs,
attorneys’ fees and collection agency fees, except that such costs of collection
shall not include recovery of both attorneys’ fees and collection agency fees.

(C) Caption Headings. Caption headings in this Agreement are for convenience
purposes only and are not to be used to interpret or define the provisions of
this Agreement.

(D) Governing Law. With respect to procedural matters related to the perfection
and enforcement of Bank’s rights against the Collateral, this Agreement will be
governed by federal law applicable to Bank and to the extent not preempted by
federal law, the laws of the State of Delaware. In all other respects, this
Agreement will be governed by federal law applicable to Bank and, to the extent
not preempted by federal law, the laws of the State of Nebraska without regard
to its conflicts of law provisions. However, if there ever is a question about
whether any provision of this Agreement is valid or enforceable, the provision
that is questioned will be governed by whichever state or federal law would find
the provision to be valid and enforceable. The loan transaction that is
evidenced by the Note and this Agreement has been applied for, considered,
approved and made, and all necessary loan documents have been accepted by Bank
in the State of Nebraska.

(E) Choice of Venue. If there is a lawsuit, Borrower agrees upon Bank’s request
to submit to the jurisdiction of the courts of Douglas County, State of
Nebraska.

(F) No Waiver. Bank shall not be deemed to have waived any rights under this
Agreement unless such waiver is given in writing and signed by Bank. No delay or
omission on the part of Bank in exercising any right shall operate as a waiver
of such right or any other right. A waiver by Bank of a provision of this
Agreement shall not prejudice or constitute a waiver of Bank’s right otherwise
to demand strict compliance with that provision or any other provision of this
Agreement. No prior waiver by Bank, nor any course of dealing between Bank and
Borrower, shall constitute a waiver of any of Bank’s rights or of any of
Borrower’s obligations as to any future transactions. Whenever the consent of
Bank is required under this Agreement, the granting of such consent by Bank in
any instance shall not constitute continuing consent to subsequent instances
where such consent is required and in all cases such consent may be granted or
withheld in the sole discretion of Bank.

(G) Notices. Any notice required to be given under this Agreement shall be given
in the manner and to the addresses as provided in the Credit Agreement.

(H) Severability. If a court of competent jurisdiction finds any provision of
this Agreement to be illegal, invalid, or unenforceable as to any circumstance,
that finding shall not make the offending provision illegal, invalid, or
unenforceable as to any other circumstance. If feasible, the offending provision
shall be considered modified so that it becomes legal, valid and enforceable. If
the offending

 

7



--------------------------------------------------------------------------------

provision cannot be so modified, it shall be considered deleted from this
Agreement. Unless otherwise required by law, the illegality, invalidity, or
unenforceability of any provision of this Agreement shall not affect the
legality, validity or enforceability of any other provision of this Agreement.

(I) Successors and Assigns. Subject to any limitations stated in this Agreement
on transfer of Borrower’s interest, this Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. If ownership
of the Collateral becomes vested in a person other than Borrower, Bank, without
notice to Borrower, may deal with Borrower’s successors with reference to this
Agreement and the Obligations by way of forbearance or extension without
releasing Borrower from the obligations of this Agreement or liability under the
Obligations.

(J) Survival of Representations and Warranties. All representations, warranties,
and agreements made by Borrower in this Agreement shall survive the execution
and delivery of this Agreement, shall be continuing in nature, and shall remain
in full force and effect until such time as Borrower’s Obligations shall be paid
in full.

(K) Time is of the Essence. Time is of the essence in the performance of this
Agreement.

BORROWER HAS READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS COMMERCIAL PLEDGE
AGREEMENT AND AGREES TO ITS TERMS. THIS AGREEMENT IS DATED AS OF THE DATE FIRST
ABOVE WRITTEN.

BORROWER:

BROOKE CREDIT CORPORATION

 

By:  

 

    By:   

 

BANK:        FIRST STATE BANK        By:  

 

      

 

8